Order filed November 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00733-CV
                                    ____________

              IN THE INTEREST OF B.E.W, A MINOR CHILD


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1986-09032

                                     ORDER

      Appellant’s brief was due October 11, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 21, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM